                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



KIMBERLY R.,1                                                            Case No. 3:18-cv-01632-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Kimberly R. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. The only issue in dispute on appeal

is whether the Court should remand this case for further proceedings or an award of benefits. The

Court has jurisdiction to hear this appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates

the review provisions of 42 U.S.C. § 405(g). For the reasons explained below, the Court grants


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
the Commissioner’s motion to remand (ECF No. 20), and remands this case for further

proceedings.

                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in February 1972, making her thirty-nine years old on December 31,

2011, the alleged disability onset date. (Tr. 87, 99.) Plaintiff has a tenth-grade education and past

relevant work experience as a hospital cleaner and nurse assistant. (Tr. 34, 50-51, 76-77, 250.) In

her SSI application, Plaintiff alleges disability due to fibromyalgia, irritable bowel syndrome,

PAGE 2 – OPINION AND ORDER
depression, anxiety, migraines, urinary problems, and injuries to her hand, leg, and ankle.2

(Tr. 87-88.)

       The Commissioner denied Plaintiff’s SSI application initially and upon reconsideration,

and on March 26, 2015, Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). (Tr. 15.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing

held on August 25, 2017. (Tr. 44-85.) On September 26, 2017, the ALJ issued a written decision

denying Plaintiff’s SSI application. (Tr. 15-36.) Plaintiff now seeks judicial review of that

decision.

II.    THE SEQUENTIAL ANALYSIS

       A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social

Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

       2
          “[T]he earliest an SSI claimant can obtain benefits is the month after which [she] filed
[her] application[.]” Schiller v. Colvin, No. 12-cv-00771-AA, 2013 WL 3874044, at *1 n.1 (D.
Or. July 23, 2013) (citation omitted). Plaintiff filed her SSI application on April 16, 2014.
(Tr. 15.)

PAGE 3 – OPINION AND ORDER
burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 15-36.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since April 16, 2014, the day she filed her SSI application. (Tr. 18.)

At step two, the ALJ determined that Plaintiff suffered from the following severe impairments:

“[D]epression; post-traumatic stress disorder [(‘PTSD’)]; fibromyalgia; generalized anxiety

disorder; obesity; migraine; status post left ankle open reduction internal fixation and bilateral

ankle osteoarthritis; foot strain; [and] schizophrenia.” (Tr. 18.) At step three, the ALJ concluded

that Plaintiff did not have an impairment that meets or equals a listed impairment. (Tr. 19.) The

ALJ then concluded that Plaintiff had the residual functional capacity (“RFC”) to perform

sedentary work, subject to these limitations: (1) Plaintiff can never crawl or climb ladders, ropes,

or scaffolds, (2) Plaintiff can engage in no more than occasional balancing, stooping, kneeling,

crouching, and climbing of ramps and stairs, (3) Plaintiff can engage in no more than occasional

“use [of] foot controls,” (4) Plaintiff must avoid concentrated exposure to vibration and hazards,

(5) Plaintiff needs to be “limited to low stress work, that is, work where she is required to make

few work-related decisions or tolerate few changes in her workplace setting,” (6) Plaintiff “can
PAGE 4 – OPINION AND ORDER
have no public contact,” and (7) Plaintiff “can have at most occasional, superficial contact with

coworkers.” (Tr. 21.) At step four, the ALJ concluded that Plaintiff was unable to perform her

past work. (Tr. 34.) At step five, the ALJ concluded that Plaintiff was not disabled because a

significant number of jobs existed in the national economy that she could perform, including

work as a table worker, touch-up screener, and semiconductor die loader or wafer breaker.

(Tr. 35.)

                                          DISCUSSION

        The only issue in dispute is whether the Court should remand for further proceedings or

an award of benefits. The Court has serious doubt about whether Plaintiff is disabled, and

therefore the Court grants the Commissioner’s motion to remand for further proceedings.

I.      APPLICABLE LAW

        “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014). The credit-as-

true standard is met if the following conditions are satisfied: “(1) the record has been fully

developed and further administrative proceedings would serve no useful purpose; (2) the ALJ

has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion; and (3) if the improperly discredited evidence were credited as

true, the ALJ would be required to find the claimant disabled on remand.” Id. at 1020 (citations

omitted).



PAGE 5 – OPINION AND ORDER
       Even when the credit-as-true standard is met, the district court retains the “flexibility to

remand for further proceedings when the record as a whole creates serious doubt as to whether

the claimant is, in fact, disabled within the meaning of the Social Security Act.” Garrison, 759

F.3d at 1021.

II.    ANALYSIS

       A.       Waiver

       As a threshold matter, the Commissioner argues that Plaintiff made “no effort to prove

that the present action satisfies” the credit-as-true standard, and therefore “Plaintiff has waived

any . . . argument” that she satisfies that standard. (Def.’s Br. & Mot. Remand at 6.) On the

contrary, in her opening brief Plaintiff (1) detailed how the ALJ allegedly erred in rejecting

significant, probative evidence, (2) argued that if the evidence in question were “fully credited,”

the ALJ would be required to find Plaintiff disabled based on the VE’s testimony, and (3) argued

that the “record has been developed and further proceedings would serve no useful purpose.”

(Pl.’s Opening Br. at 16, 20.) The Court finds that Plaintiff specifically and distinctly raised the

issue in her opening brief, and therefore did not waive her argument that the credit-as-true rule

applies here. Cf. Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 919 (9th Cir. 2001)

(explaining that “issues which are not specifically and distinctly argued and raised in a party’s

opening brief are waived”).

       B.       Part One

       In this appeal, Plaintiff argues that the ALJ erred by (1) failing to provide clear and

convincing reasons for discounting the opinion of Plaintiff’s treating physician, Steven

LaTulippe, M.D. (“Dr. LaTulippe”); and (2) failing to provide legally sufficient reasons for

discounting Plaintiff’s symptom testimony. (Pl.’s Opening Br. at 12, 16-20.) The Commissioner

“concedes that . . . the ALJ erred in evaluating evidence in determining that Plaintiff was not

PAGE 6 – OPINION AND ORDER
disabled.” (Def.’s Br. & Mot. Remand at 5.) Thus, Plaintiff has met part one of the credit-as-true

standard. See Lara M. v. Saul, No. 6:18-cv-00880-SB, 2019 WL 6045585, at *3 (D. Or. Nov. 15,

2019) (“There is no dispute that the ALJ failed to provide legally sufficient reasons for rejecting

significant, probative evidence. . . . Therefore, Plaintiff has met part one of the credit-as-true

standard.”).

       C.       Parts Two and Three

       The Court does not address whether Plaintiff satisfies parts two and three of the credit-as-

true standard because the Court concludes that the record creates serious doubt as to whether

Plaintiff is disabled. See Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014) (“[W]e need not

determine whether the [credit-as-true] requirements are met because, even assuming that they

are, we conclude that the record as a whole creates serious doubt as to whether Claimant is, in

fact, disabled.”). The following evidence creates serious doubt as to whether Plaintiff is disabled:

            •   Plaintiff testified that her daily activities and hobbies involve caring for her four

                children, and that she does not find it “difficult to meet all of their needs.” (Tr. 50,

                61-62, 263, 266.)

            •   May 31, 2012: Plaintiff’s provider noted that she exercises “2-3 times a week.”

                (Tr. 320.)

            •   September 7, 2012: Plaintiff reported that she “took a little vacation” during

                which she “met a friend at a bar” and was “left . . . in charge of her [friend’s] 3

                children for five days.” (Tr. 338.)

            •   September 18, 2012: Plaintiff reported that her “anxiety level ha[d] come down

                and she d[id] not feel at risk for panic attacks.” (Tr. 336.)




PAGE 7 – OPINION AND ORDER
        •   February 28, 2013: Plaintiff’s provider noted that she was recently “four wheeling

            in the woods.” (Tr. 333.)

        •   October 24, 2013: Plaintiff’s provider dismissed Plaintiff from the clinic because

            she “missed too many appointments.” (Tr. 326-28.)

        •   April 3, 2014: Plaintiff “denie[d] feeling severely depressed or anxious.”

            (Tr. 395.)

        •   May 21, 2014: Plaintiff’s provider noted that her anxiety was “relieved by

            medication.” (Tr. 370.)

        •   June 20, 2014: Plaintiff’s provider observed that Plaintiff was able to “watch[] [a]

            baby all night,” and stated that Plaintiff had “no difficulty with fine manipulative

            tasks,” “[n]o anxiety,” and “no depression.” (Tr. 361-63.)

        •   July 21, 2014: Dr. LaTulippe noted that Plaintiff’s “[d]epression [is] relieved by

            medication,” Plaintiff was “able to go outside of her home and participate in yard

            activities,” Plaintiff was “having very few and only mild panic attacks,” Plaintiff

            stated she was “functioning ‘better than I have for years,’” and Plaintiff “denie[d]

            having any severe panic attacks or any severe flashbacks of her emotional

            trauma.” (Tr. 352.)

        •   July 14, 2015: Plaintiff reported that “her anxiety and fibromyalgia symptoms

            have been fairly well controlled.” (Tr. 474.)

        •   August 5, 2015: Plaintiff stated that she injured herself while “walking barefooted

            in the river on large and small rocks that often shifted and caused her to slip

            multiple times.” (Tr. 481.)




PAGE 8 – OPINION AND ORDER
        •   September 1, 2015: Dr. LaTulipe stated that Plaintiff has “no difficulty with fine

            manipulative tasks.” (Tr. 489.)

        •   September 11, 2015: Plaintiff’s provider stated that Plaintiff “has a history of

            inconsistent attendance and no communication prior to missing visits.” (Tr. 455.)

        •   September 16, 2015: Plaintiff reported that her pain medication “greatly improved

            her function,” she was “able to accomplish her household chores with relative

            ease,” her back pain “actually improved since she has become more physically

            active,” and she had not had “any panic attacks since taking propranolol.”

            (Tr. 508.)

        •   October 14, 2015: Dr. LaTulippe noted that Plaintiff was “feeling physically and

            emotionally well,” Plaintiff was “feeling emotionally ‘better than [she has] felt in

            years,’” Plaintiff “continue[d] to have a very good benefit from [her medication]

            for anxiety and PTSD,” propranolol “work[ed] very well” for Plaintiff’s “social

            anxiety and panic disorder,” propranolol “control[ed]” Plaintiff’s “panic attacks

            really well,” and Plaintiff had “no difficulty accomplishing all ADLs and desired

            activities.” (Tr. 498.)

        •   November 12, 2015: Plaintiff reported she “has been feeling quite well overall,”

            she was “feeling emotionally better,” she “has had no difficulty accomplishing

            daily activities,” and her “depression and anxiety have been well controlled.”

            (Tr. 503.)

        •   December 15, 2015: Plaintiff reported that her “anxiety has been well controlled”

            and she had “very good control” of her ankle pain, which “tend[e]d to worsen

            with prolonged walks beyond about 4-5 miles.” (Tr. 520.)


PAGE 9 – OPINION AND ORDER
        •   January 18, 2016: Plaintiff denied “having any . . . severe social anxiety,”

            expressed “a desire ‘to get out there and start walking again as soon as the rain

            stops,’” and reported that her fibromyalgia, migraines, and irritable bowel

            syndrome had “been well controlled.” (Tr. 513.)

        •   February 17, 2016: Plaintiff’s provider noted that Plaintiff had “been walking for

            exercise,” and that Plaintiff’s PTSD, depression, anxiety, fibromyalgia, irritable

            bowel syndrome, and ankle pain had “been well controlled.” (Tr. 537.)

        •   March 17, 2016: Plaintiff reported that she was “feeling well,” she was “staying

            active and . . . able to easily accomplish all ADLs,” her “medications combined

            with counseling [were] working well for her” PTSD, and she was not suffering

            from “any severe depression or anxiety.” (Tr. 531.)

        •   May 12, 2016: Plaintiff reported that “she and her husband had been walking

            daily for exercise,” her “ankle pain ha[d] been well controlled,” she was

            “tolerating all of her usual activities well, including the daily walking for

            exercise,” and her “anxiety and depression are well controlled.” (Tr. 552.)

        •   June 8, 2016: Plaintiff informed her provider that she was “feeling fairly well

            overall,” she was “walking 3-4 miles a day,” she was “functioning very well

            emotionally,” she had “reasonably good control of her depression and anxiety,”

            her irritable bowel syndrome and fibromyalgia were “well controlled,” and she

            had not suffered “any severe panic attacks” or “social phobia.” (Tr. 570.)

        •   August 4, 2016: Plaintiff informed her provider that she was “still walking for

            exercise,” she “tolerates [her] exercise very well,” she had “good control of her




PAGE 10 – OPINION AND ORDER
            anxiety and depression,” and she had “been taking care of her grandchildren

            and . . . socializing with her church family members during services.” (Tr. 581.)

        •   September 29, 2016: Plaintiff stated that she had “been walking about 2 miles a

            day for exercise . . . and tolerates this well,” her anxiety had “been very well

            controlled,” she had not suffered from any “severe anxiety or depression,” and her

            “‘seizures’ ha[d] completely resolved since her anxiety has been well controlled.”

            (Tr. 597.)

        •   October 26, 2016: Plaintiff reported that she was “functioning very well recently,”

            she had “been staying quite active since she is able to walk with very little pain

            now,” she “had no difficulty accomplishing all of her usual activities,” she was

            “again back to walking for exercise,” and she was “feeling emotionally well,

            having no uncontrolled depression or anxiety.” (Tr. 609.)

        •   November 22, 2016: Plaintiff’s provider noted that Plaintiff was “feeling fairly

            well,” Plaintiff’s “current dosing regimen is very effective in controlling her ankle

            pain,” Plaintiff was “walking about 2 miles a day for exercise and . . . tolerating

            this well,” and Plaintiff’s “anxiety, depression, and PTSD are well controlled.”

            (Tr. 603.)

        •   January 19, 2017: Plaintiff reported that her pain “continue[d] to be very well

            controlled,” she “had no worsening of her anxiety,” she was “sleeping well,” and

            she was not “having any hallucinations or delusion, or an increase in nightmares

            associated with past traumatic events.” (Tr. 619.)

        •   March 15, 2017: Dr. LaTulippe stated that Plaintiff’s ankle pain had “been very

            well controlled overall,” Plaintiff was “feeling well physically,” Plaintiff reported


PAGE 11 – OPINION AND ORDER
            “having a good benefit from [a medication] for her fibromyalgia, migraine

            headaches, persistent insomnia, and ankle pain,” Plaintiff was “very pleased with

            the benefit she ha[d] been receiving from her medications,” Plaintiff “continue[d]

            to have excellent control of her anxiety and depression,” and Plaintiff reported

            that her social phobia “‘hasn’t been too bad’” and she “feels emotionally the best

            she has felt in many years.” (Tr. 800.)

        •   April 17, 2017: Plaintiff reported that her “anxiety and depression are well

            controlled” and she was “still functioning pretty well.” (Tr. 795.)

        •   May 15, 2017: Plaintiff stated that she had “good control of her ankle pain,” she

            was “still walking for exercise,” she “had a very good response” to her anti-

            anxiety medication, her “anxiety is very well controlled,” she had “been hearing

            voices for years . . . [but] the voices are now largely suppressed,” she had not

            suffered “any extreme social phobia,” and she was “again attending church each

            Sunday, [which was] ‘helping a lot.’” (Tr. 781.)

        •   June 13, 2017: Plaintiff reported that she was “feeling physically very

            well . . . with only mild [ankle pain] exacerbations occasionally on days when she

            does a lot of activity,” her anxiety was “now fairly well controlled,” and she was

            “function[ing] very well on Depakote.” (Tr. 776.)

        •   July 12, 2017: Plaintiff informed her provider that she was “still walking for

            exercise and . . . had fairly good exercise tolerance,” she had “been functioning

            very well since resuming Depakote,” she was “feeling emotionally well,” and she

            was not “having any recent severe hallucinations, depression, anxiety,

            palpitations, or any headaches or severe muscle pain.” (Tr. 770.)


PAGE 12 – OPINION AND ORDER
           •   August 10, 2017: Plaintiff reported that her ankle had “been feeling fairly well,”

               her mental health medications had “been working well for her,” she had “been

               very functional [and] able to accomplish all of her regular activities without

               difficulty,” she had been “eating and sleeping well,” and she had not been “having

               migraines” or “having any emotional stressors at th[at] time.” (Tr. 765.)

       In light of the evidence detailed above, the Court has serious doubt about whether

Plaintiff is disabled, and therefore grants the Commissioner’s motion to remand for further

proceedings. See Cochran v. Berryhill, No. 3:17-cv-00334-SB, 2017 WL 6626322, at *7 (D. Or.

Dec. 28, 2017) (“The Court agrees that a remand for further proceedings is necessary because the

record contains cause for serious doubt as to whether Plaintiff is, in fact, disabled.”); Romo v.

Berryhill, No. 16-8655, 2017 WL 8181142, at *1 (C.D. Cal. Nov. 1, 2017) (“Because there are

serious doubts as to whether Plaintiff is disabled, the Court vacates the ALJ’s decision and

remands the case on an open record for further proceedings.”); Hann v. Comm’r Soc. Sec.

Admin., 219 F. Supp. 3d 1053, 1056 (D. Or. 2016) (“[B]ecause the record as a whole creates

serious doubt as to whether Plaintiff is, in fact, disabled, the Court remands for further

proceedings.”).

                                          CONCLUSION

       For the reasons stated, the Court GRANTS the Commissioner’s motion to remand (ECF

No. 20), and remands this case for further proceedings.

       IT IS SO ORDERED.

       DATED this 24th day of February, 2020.


                                                      STACIE F. BECKERMAN
                                                      United States Magistrate Judge



PAGE 13 – OPINION AND ORDER
